DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        DONABELL FLETCHER,
                             Appellant,

                                     v.

               SCHOOL BOARD OF BROWARD COUNTY,
                           Appellee.

                               No. 4D18-3683

                               [May 16, 2019]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra J. Perlman, Judge; L.T. Case
No. 062015CA018262XXXCE.

   Eduardo E. Dieppa III of Dieppa Law Firm P.A., Miami, for appellant.

  Michael T. Burke of Johnson, Anselmo, Murdoch, Burke, Piper &
Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.